*768ORINION.
Milliken:
Petitioner sought to have us consider the year 1919, for which the respondent advised it of an overassessment. We have decided that we have no jurisdiction of the year in which no deficiency is determined. Appeal of Cornelius Cotton Mills, 4 B. T. A. 255.
Petitioner claims a loss of $500 for the year 1920, resulting from the settlement of a damage suit. If the $500 had been paid by the petitioner, there would be no question under the circumstances in this case that it should be allowed to deduct the losses claimed. The evidence shows that the payment was made by George W. Donaghey, *769individual, who was also joined as co-defendant in the personal injury suit. He may have been acting for the petitioner, but we have no testimony that the corporation paid the same in satisfaction of the damage suit either to the plaintiffs in the suit or to George W. Donaghey. Consequently, having proved no payment, petitioner is not entitled to deduct the sum claimed.
Considering the entire testimony introduced at the hearing of this proceeding and the facts set forth in the findings of fact, we are of the opinion that the building of the petitioner had a useful life of 33⅛ years on March 1,1913, and that the petitioner should be allowed depreciation on this building at the rate of 3 per cent per annum.
In an original petition filed, error was alleged in that the respondent had disallowed salary paid to Mrs. George W. Donaghey for the year 1920 in the amount of $3,300, but at the hearing of this proceeding counsel for the petitioner stated the issue would be waived, and accordingly we make no finding relative thereto. Petitioner, however, avers that it is entitled to a deduction of $3,599.22, representing salary paid to Mrs. George W. Donaghey in the year 1921. It is admitted by respondent that $3,599.22 was paid to her in the year 1921. Section 234 (a) of the Revenue Act of 1921, provides that in computing net income a corporation shall be allowed as a deduction a reasonable allowance for salaries paid as compensation for personal services actually rendered. It becomes necessary to determine if the salary of $3,599.22 paid to the secretary of the petitioner represents a reasonable allowance for personal services actually rendered. The business of the petitioner was that of managing and renting an office building. The building was not expensive or pretentious and was only five stories in height. The income-tax return filed for the calendar year 1921 discloses that rents were received in the sum of $42,025.04, and deductions from gross income claimed by the petitioner for the year amounted to $40,109.26, leaving a net income from the building of $1,915.78, which reported net income was entirely wiped out by the exemption of $2,000, resulting in no taxable income on the return as originally filed. However, upon an audit of the 1921 return by the respondent, net income was determined to be $9,610.20, resulting in the deficiency in question of $961.02. In the net income as redetermined by the respondent, is represented the salary dis-allowance of $3,599.22.
Petitioner employed during the year 1921 a manager for its building and paid him a salary for the year of $1,825. His duties consisted of seeing that the building was economically and efficiently managed — he interviewed prospective tenants, collected rents, purchased supplies and employed labor. George W. Donaghey, president of the petitioner, was paid a salary of $5,000 during the year 1921. His duties consisted of assisting the manager of the building, *770collecting some accounts, supervising repairs and renovations of the building, sighing the checks necessary for the payment of wages, and purchasing supplies.
Mrs. George W. Donaghey did not interview prospective tenants, make leases, purchase supplies, direct the making of repairs or improvements, or collect the rents. In the absence of her husband she went to the office of the petitioner two or three times a month to sign checks. George W. Donaghey testified that his wife frequently consulted with him as to the management of the building, but also stated on cross examination that it was the custom of his wife to counsel with him concerning all his business affairs and that her consultation did not confine itself to the management of the building of the petitioner. Based upon the services, as shown of record, which Mrs. George W. Donaghey performed, we are -of the opinion that the salary of $3,599.22 was not a reasonable compensation for services performed in the year 1921 and must affirm the action of the respondent on this issue.

Judgment will be ent&red on 15 days’ notice, under Bule 50.